PER CURIAM.
This is a direct criminal appeal from judgments and sentences imposed for possession of cocaine and sale of cocaine, and from judgments and sentences imposed in two other eases for violation of probation (likewise, for possession of cocaine and sale of cocaine, respectively). The public defender has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the record satisfies us that no good-faith argument can be made that reversible error occurred regarding either the convictions or the sentences. However, we note that the judgment and sentences in Case No. 92-2973 contain scrivener’s errors.
In Case No. 92-2973, the trial court orally imposed a sentence of five years for possession of cocaine (Count I) and a sentence of five and a half years for sale of cocaine (Count II). However, the written judgment and sentences transpose the sentences, reflecting a sentence of five and a half years for possession of cocaine and a sentence of five years for sale of cocaine. This error results in a sentence for possession of cocaine which exceeds the statutory maximum for that third-degree felony. Section 893.13(l)(f), Fla.Stat. (1991). Accordingly, while we affirm the convictions and sentences, we direct that the judgment and sentences in Case No. 92-2973 be corrected to reflect the sentences orally pronounced by the trial court — five years for possession of cocaine (Count I) and five and a half years for sale of cocaine (Count II).
AFFIRMED, with directions.
MINER, WEBSTER and DAVIS, JJ., concur.